United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             August 18, 2003
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-11204
                          Summary Calendar



FRANCIS SHARPE,

          Plaintiff-Appellant,

                               versus

ROMAN CATHOLIC DIOCESE OF DALLAS; CHARLES V. GRAHMANN, Reverend,
His Predecessors and Successors, as Bishop of the Roman Catholic
Diocese of Dallas; WINDLE TURLEY; RANDAL MATHIS; MONTE FITE,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-522-G


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Francis   Sharpe   appeals   the   district   court’s    judgment

dismissing his action under 42 U.S.C. §§ 1983 and 1985 for lack of

jurisdiction under the Rooker-Feldman doctrine.1       Sharpe argues

that his federal action does not amount to an attack on the prior



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
state    court   judgment   because       his   federal   claims   are   not

inextricably intertwined with the merits of the state court suit.

     Under the Rooker-Feldman doctrine, “[w]hen issues raised in a

federal court are inextricably intertwined with a state judgment

and the court is in essence being called upon to review the state-

court decision, the court lacks subject matter jurisdiction to

conduct such a review.”2     Although Sharpe argues that his federal

suit differs from his state case because his federal complaint

claims that the defendants violated his civil rights, “litigants

may not obtain review of state court actions by filing complaints

about those actions in lower federal courts cast in the form of

civil rights suits.”3

     Sharpe’s pleadings belie his argument that the Rooker-Feldman

doctrine is inapplicable: His complaint specifically requests a

declaratory judgment that certain discarded church documents belong

to him and should be returned to him.               The state court had

previously granted summary judgment to the defendants on Sharpe’s

claims requesting return of the documents. Sharpe’s federal action

is clearly inextricably intertwined with the judgment in his prior



     2
       See Davis v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995)
(“When issues raised in a federal court are inextricably
intertwined with a state judgment and the court is in essence being
called upon to review the state-court decision, the court lacks
subject matter jurisdiction to conduct such a review.” (internal
quotation marks omitted)).
     3
         Hale v. Harney, 786 F.2d 688, 691 (5th Cir. 1986).

                                      2
state court case.   Therefore, the district court’s judgment of

dismissal is AFFIRMED.

     The motions to dismiss filed by defendants Turley and Fite are

DENIED AS MOOT.




                                3